Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 1 of 20 PageID #: 1695




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,

         Plaintiff,                         Case No. 2:19-cv-92-JRG-RSP

   v.                                       LEAD CASE

   ACADEMY, LTD D/B/A ACADEMY
   SPORTS + OUTDOORS,                       FILED UNDER SEAL PURSUANT
                                               TO PROTECTIVE ORDER
         Defendant.

   ACE HARDWARE CORPORATION,                Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC, AMAZON.COM LLC, Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                  Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,            Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,             Case No. 2:19-cv-00097-JRG-RSP

   THE HOME DEPOT, INC.,                    Case No. 2:19-cv-00098-JRG-RSP

   MACY'S, INC., MACY'S.COM, LLC,           Case No. 2:19-cv-00099-JRG-RSP

   TARGET CORPORATION, and TARGET Case No. 2:19-cv-00100-JRG-RSP
   BRANDS, INC.,

   SEARS, ROEBUCK AND CO., SEARS            Case No. 2:20-cv-00006-JRG-RSP
   HOLDINGS     CORPORATION,          and
   TRANSFORM HOLDCO LLC,
                                            CONSOLIDATED CASES
         Defendants.



                         CONSOLIDATED DEFENDANTS’
                 MOTION TO STRIKE INFRINGEMENT CONTENTIONS
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 2 of 20 PageID #: 1696




                                                       TABLE OF CONTENTS

   I.      INTRODUCTION ................................................................................................................... 1
   II. BACKGROUND ..................................................................................................................... 1
        A. Litigation History ................................................................................................................. 1
        B. The ’018 Patent .................................................................................................................... 2
        C. The Accused Products and TWW’s Infringement Contentions ........................................... 2
        D. Efforts to Resolve these Disputes ........................................................................................ 5
   III.       ARGUMENT ....................................................................................................................... 5
        A. TWW has not provided charts complying with Patent Rule 3-1(c). .................................... 6
           1. Intex Pumps ...................................................................................................................... 8
           2. Coleman/Aerobed Pumps ................................................................................................. 8
           3. Bestway Products ............................................................................................................. 9
           4. Additional Accused Products ........................................................................................... 9
        B. TWW has not identified each Accused Instrumentality as required by Rule 3-1(b). ........ 13
   IV. CONCLUSION ..................................................................................................................... 14




                                                                         -i-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 3 of 20 PageID #: 1697




                                               TABLE OF AUTHORITIES


                                                                                                                        Page(s)
   FEDERAL CASES

   Alacritech Inc. v. CenturyLink, Inc.,
      No. 216CV00693JRGRSP, 2017 WL 3007464 (E.D. Tex. July 14, 2017) ..................... passim

   Am. Video Graphics, L.P. v. Elec. Arts, Inc.,
      359 F. Supp. 2d 558 (E.D. Tex. 2005) .......................................................................................5

   Connectel, LLC v. Cisco Sys., Inc.,
      391 F. Supp. 2d 526 (E.D. Tex. 2005) .......................................................................................5

   Jaipuria v. Linkedin Corp.,
       No. 6:11-CV-66, 2013 WL 12146741 (E.D. Tex. Mar. 27, 2013) ..........................................12

   Sol IP, LLC v. AT&T Mobility LLC,
       No. 218CV526RWSRSP, 2020 WL 1911388 (E.D. Tex. Apr. 20, 2020) ...............................13

   Tivo Inc. v. Samsung Elecs. Co., Ltd.,
      No. 2:15-cv-1503-JRG, 2016 WL 5172008 (E.D. Tex. July 22, 2016).............................12, 14

   UltimatePointer, LLC v. Nintendo Co.,
       No. 6:11-CV-496, 2013 WL 12140173 (E.D. Tex. May 28, 2013)...................................11, 12




                                                                -ii-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 4 of 20 PageID #: 1698




           I.       INTRODUCTION

           TWW’s contentions identify 38 pump models that are attached to the accused airbeds, but

   TWW has charted only 15 of those pump models. In addition, TWW identifies in its “Additional

   Accused Products” charts over 150 other accused products that rely on a pump model from one

   brand as “representative” of products from multiple different brands.                       TWW’s refusal to

   completely chart the 38 identified unique pump models or even identify relevant pump models for

   each brand of accused products—particularly when the key limitations in the asserted patent focus

   on the pump structure—is improper. Accordingly, Defendants move the Court to strike the

   unidentified and uncharted products from TWW’s Infringement Contentions or require TWW to

   provide the detailed Contentions to which Defendants are entitled under the Patent Rules.

           II.      BACKGROUND

                    A. Litigation History

           The accused products relate to airbeds with pumps built into the airbeds. TWW filed a

   case in this Court against Wal-Mart (the “Wal-Mart case”) in 2017. The three largest suppliers of

   the accused products intervened as parties, and TWW obtained discovery from the suppliers. The

   parties eventually settled, and the Court dismissed the case with prejudice. (Ex. 11). In 2019,

   TWW filed these lawsuits against 10 additional retailer defendants, asserting the same three

   patents as in the Wal-Mart case against some of the same products, including some of the same

   pump models, accused in the Wal-Mart case, but also against other brands, models, and pumps.

           The present cases were stayed pending completion of IPRs challenging the three asserted

   patents. Pursuant to this Court’s order (Dkt. 27), the Court lifted the stay as to one of those




   1
    All Exhibits cited herein are being submitted with the Declaration of Lauren Steinhaeuser in Support of the
   Consolidated Defendants’ Motion to Strike Infringement Contentions.


                                                           -1-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 5 of 20 PageID #: 1699




   patents—the ’018 Patent—and consolidated the cases for pretrial purposes. The parties are

   currently in the early stages of litigating the ’018 Patent.

                    B. The ’018 Patent

           TWW is asserting claims 1, 7, and 11-14 of the ’018 Patent. Independent claim 1 reads:

         1. An inflatable product comprising:
                 an inflatable body comprising an exterior wall; and
                 an electric pump for pumping the inflatable body, the electric pump
                   comprising a pump body and an air outlet, wherein the pump body is built
                   into the exterior wall and wholly or partially recessed into the inflatable
                   body, leaving at least a portion of the pump body exposed by the exterior
                   wall, and wherein the pump body is permanently held by the inflatable body.

   (See Dkt. 1, Ex. A at Cl. 1.) The claim is largely directed to “an electric pump” and specific

   limitations relating to that pump, including that it is comprised of a “pump body” and an “air

   outlet.” See id. Further, the claim requires the “pump body” to be “built into the exterior wall” of

   the inflatable body and “wholly or partially recessed into the inflatable body” such that “at least a

   portion of the pump body” is “exposed,” and also so that the “pump body” is “permanently held

   by the inflatable body.” See id.2

                    C. The Accused Products and TWW’s Infringement Contentions

           Appendix A to TWW’s Contentions identified hundreds of products from over 70

   manufacturers and suppliers as purportedly infringing the asserted claims of the ’018 Patent. (See

   Appx A in Exs. 3, 7, 9, 14, 16, 18, 22, 25, 27, 30.) The accused products specifically identified by

   TWW vary by manufacturer/supplier, and often by product features, among other differences. One

   product feature that can and often does vary between airbed models—and the salient feature for

   purposes of this motion—is the particular pump attached to the product.




   2
    The only difference between claim 1 and independent claim 14 is that the limitation “and wherein the pump body is
   permanently held by the inflatable body” is included in claim 1 but not claim 14.


                                                          -2-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 6 of 20 PageID #: 1700
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 7 of 20 PageID #: 1701




   And for over 28 Bestway-branded products, TWW again only partially charted pump models 3101

   and 3042 as representative of all accused products.5

            In addition to the specifically identified products by manufacturer/supplier, TWW’s

   Contentions include a laundry list of “Additional Accused Products,” that varies by Defendant.6

   As with the Intex, Coleman/Aerobed, and Bestway products, TWW attempts to use a

   representative model(s) as to each Defendant to capture multiple other accused products, most of

   which are not even the same brand as the “representative model(s).”7 For example, in the Amazon

   Contentions, TWW charts a single pump model for a single Air Comfort product, then states that

   that pump is representative of all other “miscellaneous” models and brands Amazon is alleged to

   have offered, the vast majority of which are not Air Comfort products. TWW has made no showing

   that any (much less all) of these products use the “representative” pump it charted. (Ex. 13 at 7.)

            Finally, TWW included a “catch all” statement in its Contentions in an effort to capture

   additional products. For example, with respect to products manufactured by Intex and sold at

   Target, TWW attempts to include in the Accused Instrumentalities each “inflatable mattress

   product . . . that includes a built-in pump as well as all limitations of the Asserted Claims.” (Ex.

   27 at 2.) TWW’s Contentions related to the other Defendants and product suppliers/manufacturers

   included similar statements.8




   5
     (See, e.g., Ex. 5 at 21-27; Ex. 12 at 21-28; Ex. 29 at 23-31.)
   6
     (Ex. 3 at 5-6; Ex. 9 at 40-76; Ex. 14 at 4-5; Ex. 16 at 4; Ex. 18 at 5; Ex. 22 at 14-16; Ex. 25 at 4; Ex. 27 at 34-37; Ex.
   30 at 35-53.)
   7
     (Ex. 6 at 19-27; Ex. 13 at 28-38; Ex. 15 at 19-29; Ex. 17 at 24-35; Ex. 21 at 20-29; Ex. 24 at 23-31; Ex. 26 at 28-38;
   Ex. 29 at 23-31; Ex. 34 at 27-35.)
   8
     (Ex. 3 at 2, 4, 5, 6; Ex. 7 at 2; Ex. 9 at 2, 28, 34, 40; Ex. 14 at 2-4; Ex. 16 at 2-4; Ex. 18 at 2, 4-5, 6; Ex. 22 at 2, 12,
   14; Ex. 25 at 2, 4; Ex. 30 at 2, 21, 28, 35.)


                                                                -4-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 8 of 20 PageID #: 1702




                       D. Efforts to Resolve these Disputes

              After they evaluated the Contentions, Defendants notified TWW that its Contentions were

   deficient, including because TWW failed to specifically identify how each accused product meets

   each limitation of each asserted claim and because the allegedly “representative” pumps have

   structures that are materially different from the other accused pumps. (Ex. 35.) TWW declined to

   amend its contentions and threatened to seek sanctions against Defendants for pursuing this

   Motion, (see, e.g., Exs. 36, 37), while also admitting, at least as to one of the Intex accused but

   uncharted pumps,

   (Ex. 38 at 2).9 Defendants reminded TWW that prior litigation did not change its obligations in

   this case, in particular as to accused products that were not part of the Wal-Mart case. (Ex. 40).

   The parties remain at an impasse.

              III.     ARGUMENT

              “The Patent Rules demonstrate high expectations as to plaintiffs’ preparedness before

   bringing suit, requiring plaintiffs to disclose their preliminary infringement contentions before

   discovery has even begun.” Am. Video Graphics, L.P. v. Elec. Arts, Inc., 359 F. Supp. 2d 558,

   560 (E.D. Tex. 2005). “[W]hen parties formulate, test, and crystallize their infringement theories

   before stating their preliminary infringement contentions, as the Patent Rules require, the case

   takes a clear path....” Connectel, LLC v. Cisco Sys., Inc., 391 F. Supp. 2d 526, 527 (E.D. Tex.

   2005). “Plaintiffs . . . must explain with great detail their theories of infringement.” Id. at 528. In

   particular, Patent Rule 3-1(c) requires that the plaintiff provide a “chart identifying specifically

   where each element of each asserted claim is found within each Accused Instrumentality.” Patent

   Rule 3-1(b) also requires a plaintiff to provide “[s]eparately for each asserted claim, each accused



   9
       (See also Ex. 39.)


                                                     -5-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 9 of 20 PageID #: 1703




   . . . product . . . (‘Accused Instrumentality’) of each opposing party of which the party is aware.

   This identification shall be as specific as possible.” TWW has failed to comply with these Rules.

                  A. TWW has not provided charts complying with Patent Rule 3-1(c).


          In its contentions, TWW identifies hundreds of products from over 70 different suppliers

   or manufacturers incorporating at least 38—and likely many more—different types of pumps. In

   violation of this Court’s Patent Rules, however, TWW provided claim charts for only 15 pumps

   from four manufacturers.

          Instead of charting where each element of each asserted claim is found within each Accused

   Instrumentality as required by the rules, TWW’s contentions rely heavily on “representative

   models” and purport to comply with Rule 3-1 by simply stating that the other pump models and

   accused products are “not materially different” from the representative pumps. (See Section II.C,

   above.) TWW’s contentions do not include any explanation or analysis to support its position

   either (1) that a certain pump is representative of all other pumps or (2) that there is no material

   difference between a representative pump and all other pumps in the accused products. Rather, as

   to the pump models of each supplier/manufacturer, TWW took a number of improper shortcuts.

          For example, with respect to the Intex products, TWW simply included a photograph of

   the face of each pump, (E.g., Exh. 12 at 1-36), even though it had access to drawings and samples

   of the pumps from the Wal-Mart case. These photographs are meaningless as to the structural

   differences among the pump models.

          With respect to Bestway’s products, TWW did not provide a complete chart for any pump,

   instead providing charts that combine features of the P3042 and P3101 pumps.

          With respect to Coleman-branded and Aerobed-branded products, TWW accused over 40

   products and 24 different pump designs. However, TWW only attempted to chart 11 of the 24



                                                   -6-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 10 of 20 PageID #: 1704




   pumps, and TWW did not show how any uncharted pumps were not materially different from the

   pumps that were charted. Throughout TWW’s contentions for both the Coleman- and Aerobed-

   branded products, TWW simply removed the faceplate for the photos of the HB-511N1B, R3111,

   and R120A pump models and only in the charts for dependent claim 7. For example, TWW does

   not include a photo of the Comfort Lock pump removed from the exterior wall or a photo of the

   Comfort Lock pump with the faceplate removed. In fact, TWW only includes one photo of the

   Comfort Lock pump, which appears to be a promotional photo from the Costco website. (Compare

   Ex. 17 at 39 with Ex. 41 (website linked at Ex. 17 at 39).)

           Finally, with respect to the “Additional Accused Products,” TWW repeatedly asserted that

   a charted product is a “representative model” for other accused products from other suppliers. For

   example, in the Amazon Contentions for these “Additional Accused Products,” TWW charted only

   the Air Comfort pump model JH-628 and asserted that this single pump model is a “representative

   model” for “non-Air Comfort branded products.” (Ex. 13 at 1; id. at 1-45.) TWW relies on this

   Air Comfort pump as its PR 3-1(c) disclosure for 42 non-Air Comfort brands covering over 90

   non-Air Comfort accused products. (Ex. 9 at 40-76.) TWW takes this untenable position

   throughout its contentions.10

           TWW took these improper shortcuts despite the fact that the key issues in this case—as

   demonstrated by the plain language of the asserted claims (see, Section II.B, above)—are tied

   directly to the configuration of each pump in relation to the exterior wall of the inflatable body of

   each accused airbed. The uncharted pumps are not substantially similar to the “representative”


   10
     (Ex. 3 at 5-6 & Ex. 6 at 1 (Air Comfort pump “representative” of two non-Air Comfort products); Ex. 14 at 4-5 &
   Ex. 15 at 1 (Air Comfort pump “representative” of five non-Air Comfort products); Ex. 16 at 4 & Ex. 17 at 1 (Aerobed
   pumps “representative” of two non-Aerobed products); Ex. 22 at 14-16 & Ex. 24 at 1 (Air Comfort pump
   “representative” of five non-Air Comfort products); Ex. 25 at 4 & Ex. 26 at 1 (Aerobed pumps “representative” of
   two non-Aerobed products); Ex. 30 at 35-53 & Ex. 34 at 1 (Air Comfort pump “representative” of over seventy non-
   Air Comfort products.)


                                                           -7-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 11 of 20 PageID #: 1705
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 12 of 20 PageID #: 1706




   model, TWW cannot have analyzed whether the Comfort Lock pump body is built into the exterior

   wall of the mattress, as required by independent claims 1 and 14. Further, because the Comfort

   Lock pump has two pumps, while the other photographed pumps have only one, there are material

   differences between the Comfort Lock model and the other pump models photographed. Therefore,

   TWW cannot use the other charted pumps to represent the Comfort Lock model.

                                 3. Bestway Products

               With respect to Bestway’s products, TWW similarly provided partial, incomplete charts

   relying on two photographs of the P3042 pump and the P3101 pump. However, TWW failed to

   provide a chart that completely details all elements of the accused product.11 Moreover, TWW

   improperly groups the P3042 pump and the P3101 pump for the limitations, but these pumps are

   different as the casing of the P3101 is not “built in/built into” the inflatable body. TWW’s charts

   completely ignore the structural differences in the two charted pumps and instead rely on general,

   boilerplate statements.

                                 4. Additional Accused Products

               The fact that there are material differences identified above among the accused products

   from the same suppliers/manufacturers makes it highly likely that there are material differences

   among the accused products from different suppliers/manufacturers that TWW has grouped

   together in its “Additional Accused Products” charts. Further, the Additional Accused Products for

   several retailers include products they do not currently offer and for which TWW has provided no

   evidence that the retailer ever sold.12 It is TWW’s burden—not Defendants’—to support its

   assertions that a few “representative” models are “not materially different” than the approximately




   11
        (See, e.g., Ex. 5 at 21-27; Ex. 12 at 21-28; Ex. 29 at 23-31.)
   12
        See, e.g., Ex. 9 at 71-76.)


                                                                -9-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 13 of 20 PageID #: 1707




   over 150 accused products to which TWW would have them apply. Alacritech Inc. v. CenturyLink,

   Inc., No. 216CV00693JRGRSP, 2017 WL 3007464, at *2 (E.D. Tex. July 14, 2017).

           Despite these material differences or complete lack of association between the charted

   pumps and uncharted pumps, TWW has argued that it has no obligation to amend its contentions.

   (E.g., Exs. 37, 38.) TWW’s argument is unfounded. First, TWW relies heavily on a document,

   “WI’s Notice Regarding Infringement Defense,” (the “WI Notice”), filed in the Wal-Mart case

   where, in response to an order from this Court, certain pump models and products including the

   same were stipulated to infringe the ’018 Patent claims subject to the conditions in the WI Notice,

   including being limited to the Court’s claim construction order in that case.13 TWW’s attempt to

   use the WI Notice to satisfy its P.R. 3-1 obligations is improper for numerous reasons, including

   that the Notice does not address each accused product in this case.14

           For example, with respect to Intex products, the only “accused product” in the Wal-Mart

   case to which the Notice could possibly apply was the pump model 619A (the only pump model

   TWW charted in this case for Intex products); there is no dispute that the WI Notice did not apply

   to any of the three uncharted pump models in this case.

           Similarly, with respect to Bestway, the only “accused product” in the Wal-Mart case to

   which the filing could possibly apply was the pump model P3042 (one of the models charted for

   this case). There is no dispute that the filing in the Wal-Mart case did not apply to any of the

   remaining uncharted pump models in this case or the incomplete chart for the P3101.

           With respect to Coleman, the Notice does not apply because Coleman contested

   infringement of the independent claims (and therefore all claims) of the ’018 Patent. (Ex. 2 at ¶5.)


   13
     E.g., Ex. 11 at 35; Ex. 10 at 1; Ex. 12 at 1; Ex. 13 at 7; see also Ex. 36; Ex. 37 at 3.
   14
     (Ex. 2 at 1 n.2). TWW also ignores that the WI Notice occurred before TWW participated in inter partes review of
   the ’018 Patent and the other patents identified in TWW’s Complaint, and thus occurred without the benefit of
   additional intrinsic and extrinsic evidence that is relevant to claim construction in this case.


                                                         -10-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 14 of 20 PageID #: 1708




   In addition, the Comfort Lock, R5111 (e.g., from the AIRBED T DH PILLOWTOP W/BIP C001),

   R233 (e.g., from the AIRBED T 17" DH W/120V BIP & AM C001) and R111USB (e.g., from the

   AIRBED T 24" DH W/ 120V BIP USB C001) pumps were not at issue in the Wal-Mart case.

          And with respect to the “Additional Accused Products,” the WI Notice mentions only

   Airtek, Air Cloud, AirBedz, Altimari, Pittman, and TexSport. Of those six brands, only Airbedz

   and Pittman products are accused in the present case. In other words, there is no dispute that the

   WI Notice does not apply to the other over 60 brands accused across TWW’s “Additional Accused

   Products” charts—for which TWW provides no analysis whatsoever.

          Second, although the Court has excused plaintiffs from preparing separate charts for each

   instrumentality in certain instances, none of those exceptions apply here. See Alacritech, 2017

   WL 3007464, at *2. For example, TWW has not asserted, let alone supported, that any additional

   charts would be identical to those already served. See, e.g., UltimatePointer, LLC v. Nintendo Co.,

   No. 6:11-CV-496, 2013 WL 12140173, at *3 (E.D. Tex. May 28, 2013) (“It is possible for a

   plaintiff to use a single chart for multiple products, if separate charts would be identical for each

   product.” (emphasis in original)). Nor has TWW provided any reasoned analysis to support its

   assertion that one product is “representative” of others. As this Court has found, to “designate and

   chart only an exemplar accused infringing product, Plaintiff must provide an explanation of the

   technical and functional identity of the products represented.” Id. at *3. In other words, “broad

   conclusory allegations that the products are similar do not allow Plaintiffs to circumvent the Local

   Rules.” Id.

          TWW’s statements that certain models are “representative” and that the different models

   “are not materially different” are the types of “broad conclusory allegations” that fail to meet the

   requirements of the Patent Rules. In Alacritech, the plaintiff provided charts only for a single




                                                   -11-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 15 of 20 PageID #: 1709




   “exemplary product,” while accusing at least 90 products of infringement. 2017 WL 3007464, at

   *1, 3-4. Recognizing that a number of courts have clearly addressed this issue, the Court ordered

   plaintiff to chart every model accused of infringement, or to “explain and support, as part of its

   contentions, with specificity and supporting documentary or declaratory evidence, its assertions

   there are no material differences between the accused devices that affect its infringement theories

   for the uncharted products relative to the charted products.” Id.; see also Jaipuria v. Linkedin

   Corp., No. 6:11-CV-66, 2013 WL 12146741, at *3 (E.D. Tex. Mar. 27, 2013) (“Plaintiffs have not

   explained why these products are similar, rather they simply stated in a footnote that the Hoover’s

   Connect product was encompassed by the infringement contentions. This in no way notifies

   Defendants of Plaintiffs’ infringement theories regarding this product.”); UltimatePointer, 2013

   WL 12140173, at *2 (“[T]he breadth of the accused products does not excuse Plaintiff from the

   duty of providing infringement contentions that are reasonably precise and detailed to provide

   defendants with adequate notice of the plaintiff's theories of infringement.”). Simply put, TWW

   cannot rely on its unsubstantiated and conclusory contentions of “representative” products and

   “not material” differences.

          Third and finally, TWW’s failure to properly chart the accused products improperly shifts

   the burden onto Defendants, requiring the Defendants to prove any differences among them–

   essentially reversing the burden of proof. The burden is on TWW, not the Defendants, to

   investigate and set forth its infringement theories with specificity. Tivo Inc. v. Samsung Elecs. Co.,

   Ltd., No. 2:15-cv-1503-JRG, 2016 WL 5172008, at *3 (E.D. Tex. July 22, 2016).

          Because TWW has failed to comply with the clear requirements of the Patent Rules and

   this Court’s precedent, the Court should strike TWW’s reliance on representative products and

   limit the scope of TWW’s accused products to the specifically identified products which




                                                   -12-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 16 of 20 PageID #: 1710




   incorporate the charted pump models. Alternatively, at a minimum, the Court should require

   TWW to chart separately each of the pump models for each manufacturer/supplier or, alternatively,

   to provide documentary and declaratory evidence that the representative products are not

   materially different for purposes of infringement, specifically addressing the differences described

   above. Alacritech, 2017 WL 3007464, at *3-4.

                  B. TWW has not identified each Accused Instrumentality as required by Rule
                     3-1(b).

          Contrary to the requirements of P.R. 3.1(b), TWW used catch-all language to expand the

   scope of its contentions beyond the specifically identified accused products in Appendix A to its

   Contentions. In the Target contentions, for example, TWW accused over 100 Intex products by

   model name. Defendants do not contest that these specifically named products are properly

   identified under Rule 3-1(b). TWW went further, however, and included a statement in its

   contentions accusing

          [e]ach Intex inflatable mattress product imported, used, offered for sale, or sold by
          one or more defendants that includes a built-in pump as well as all of the
          limitations of the Asserted Claim . . . including but not limited to the following and
          products in the same family, product line, style, and/or design, such as additional
          sizes or varying feature configurations thereof[.]

   (Ex. 4 at 2 (emphasis added).) TWW included similar “catch-all” language throughout its

   contentions. (See, n.8, above).

          Such catch-all language, which does no more than define the “Accused Instrumentalities”

   essentially as “products that infringe,” is improper; it “has no effect under the rules.” Alacritech,

   2017 WL 3007464, at *3; Sol IP, LLC v. AT&T Mobility LLC, No. 218CV526RWSRSP, 2020 WL

   1911388, at *3 (E.D. Tex. Apr. 20, 2020) (“catch-all” language “is contrary to this Court’s local

   rules and to this Court’s case law on the issue”). Indeed, this type of unsupported contention “puts

   the onus on [the Defendants] to determine what devices infringe—which is contrary to the intent



                                                   -13-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 17 of 20 PageID #: 1711




   of the Patent Rules.” Alacritech, 2017 WL 3007464, at *3. As this Court has recognized, “it is

   [plaintiff], not [defendant], who knows best what its infringement theory is. . . . [Plaintiff] cannot

   simply rely on the ‘same or similar functionality’ language to sweep in additional products that

   have not been identified with sufficient specificity in the Original Contentions.” Tivo, 2016 WL

   5172008, at *3. Accordingly, this Court should strike the catch-all language and limit the scope

   of accused products to those specifically named, at a minimum, by product family or airbed model

   number. Id. (striking products that were not reasonably disclosed in the original contentions);

   Alacritech, 2017 WL 3007464, at *2-3.

          IV.     CONCLUSION

          For all of the foregoing reasons, Defendants respectfully ask this Court to strike portions

   of TWW’s P.R. 3-1 infringement contentions, including those that refer to any products other than

   those which contain the specifically charted pump models. Alternatively, Defendants ask the Court

   to order TWW (1) to chart the accused products by pump model, including how each pump model

   meets each element of each Asserted Claim, or (2) as part of its contentions, to explain and support,

   with specificity and supporting documentary or declaratory evidence, its assertions there are no

   material differences between charted and uncharted pump models, including specifically

   addressing in detail the differences set forth herein as to each pump model, and (3) to strike the

   circular “catch-all” language in TWW’s Contentions.

   Dated: May 27, 2020                            Respectfully submitted,

                                                   /s/ Charles Everingham IV
                                                  Charles Everingham IV
                                                  State Bar No. 00787447
                                                  WARD, SMITH & HILL, PLLC
                                                  P.O. Box 1231
                                                  Longview, TX 75606-1231
                                                  (903) 757-6400 (telephone)
                                                  (903) 757-2323 (facsimile)



                                                   -14-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 18 of 20 PageID #: 1712




                                      Email: ce@wsfirm.com

                                      Counsel for Defendants Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC

                                      FAEGRE DRINKER BIDDLE & REATH LLP
                                      R. Trevor Carter (admitted in E.D. Texas)
                                      trevor.carter@faegredrinker.com
                                      Andrew M. McCoy (admitted in E.D. Texas)
                                      andrew.mccoy@faegredrinker.com
                                      Reid E. Dodge (admitted in E.D. Texas)
                                      reid.dodge@faegredrinker.com
                                      300 N. Meridian St., Suite 2500
                                      Indianapolis, IN 46204
                                      (317) 237-0300 (telephone)
                                      (317) 237-1000 (facsimile)

                                      Lauren M.W. Steinhaeuser (admitted in E.D. Texas)
                                      lauren.steinhaeuser@faegredrinker.com
                                      90 S. Seventh St., Suite 2200
                                      Minneapolis, MN 55402
                                      (612) 766-7000 (telephone)

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors; Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC


                                       /s/ Michael C. Smith w/permission Charles
                                      Everingham IV
                                      Michael C. Smith
                                      State Bar No. 18650410
                                      Siebman, Forrest, Burg & Smith, LLP
                                      113 E. Austin St.
                                      Marshall, TX 75671
                                      Office: 903-938-8900
                                      michael.smith@siebman.com




                                       -15-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 19 of 20 PageID #: 1713




                                                Counsel for Defendants Academy, Ltd d/b/a
                                                Academy Sports + Outdoors; Ace Hardware
                                                Corporation; Amazon.com, Inc. and Amazon.com
                                                LLC; Bed Bath & Beyond Inc.; Costco Wholesale
                                                Corporation; Dick’s Sporting Goods, Inc.; Macy’s
                                                Retail Holdings, Inc. and Macy’s.com, LLC; Home
                                                Depot U.S.A., Inc. and Home Depot Product
                                                Authority, LLC; and Target Corporation

                                                Robert T. Cruzen
                                                KLARQUIST SPARKMAN LLP
                                                One World Trade Center
                                                121 SW Salmon St., Suite 1600
                                                Portland, OR 97204
                                                Counsel for Defendants Amazon.com, Inc.
                                                and Amazon.com LLC

                                                John W. Harbin
                                                Gregory J. Carlin
                                                Walter Hill Levie III
                                                MEUNIER CARLIN & CURFMAN LLC
                                                999 Peachtree St. NE, Suite 1300
                                                Atlanta, GA 30309
                                                Counsel for Defendants Bed Bath & Beyond Inc.;
                                                Costco Wholesale Corporation; and Macy’s Retail
                                                Holdings, Inc. and Macy’s.com, LLC



                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          The undersigned hereby certifies that this motion is filed under seal pursuant to the

   Protective Order (Dkt. 94).

                                                 /s/ Charles Everingham IV




                                                  -16-
Case 2:19-cv-00092-JRG-RSP Document 107 Filed 05/29/20 Page 20 of 20 PageID #: 1714




                                 CERTIFICATE OF CONFERENCE

          The parties have complied with the meet and confer requirement in Local Rule CV-7(h).

   In addition to exchanging written correspondence concerning these issues, on May 6, 2020,

   counsel for the parties to the above-captioned case held a telephone conference to discuss the issues

   raised in this Motion. K.T. “Sunny” Cherian, Robert Harkins, Corrine Davis, and Elizabeth

   DeRieux attended for the Plaintiff. Trevor Carter, Andrew McCoy, Lauren Steinhaeuser, Chad

   Everingham, Michael Smith, Rob Cruzen, Steven Caloiaro, Walter Hill Levie, and Gregory Carlin

   attended for the Defendants. Counsel discussed the issues raised in this Motion and exchanged

   their respective views of the merits. The parties were unable to reach agreement on the relief

   requested by this Motion and those discussions have conclusively ended at an impasse, leaving an

   open issue for the Court to resolve. The Motion is therefore submitted to the Court for resolution

   as opposed.

                                                  /s/ Charles Everingham IV


                                    CERTIFICATE OF SERVICE

          I hereby certify that the foregoing document was filed under seal electronically in

   compliance with Local Rule CV-5(a)(7). A complete and unredacted copy of this document was

   therefore served on counsel of record, all of whom have consented to electronic service, via email

   on May 27, 2020.

                                                  /s/ Charles Everingham IV




                                                   -17-
